Judge Owsley
delivered the Opinion of the Court:
The debts owing by the resident defendants to the absent defendant, (to subject which to the satisfaction of the complainants demand this suit was brought.) having boon appropriated before the commencement of these suits by the absent defendant, to t':* payment of debts which’ he was owing to others, the court was undoubtedly correct in refusing to make any decree against the resident defendants; and as the cause is one over which the court could have entertained no jurisdiction, were it not for the allegation in the bill, charging the resident defendants with being indebted to the absent defendant, it follows, that as the complainants have failed to support the charge as to the resident defendants, which alone could have authorised the court to take cognizance of the cause, there can be no decree against the absent defendant.
’ The decree dismissing the complainant’s bill, is, therefore, correct, and must be ailjrmed, with cost.